Case 0:19-cv-61604-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 1 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

Case No.
EDWIN RODRIGUEZ,
Plaintiff,
vs.
THE SCHOOL BOARD OF
BROWARD COUNTY,
Defendant.
/
COMPLAINT

Plaintiff Edwin Rodriguez (“RODRIGUEZ”), through counsel, files this Complaint against
the Defendant School Board of Broward County (“SCHOOL BOARD”), a public School District
of State of Florida, and alleges:

INTRODUCTION

1. Plaintiff RODRIGUEZ, a former employee of the Defendant SCHOOL BOARD,
brings this action under Title VII of the Civil Rights Act of 1964 to redress the wrongs done to him
by Defendant School Board’s discrimination and its subsequent retaliation following his complaint
of discrimination.

JURISDICTION AND VENUE

2. This Court has original jurisdiction over Plaintiff RODRIGUEZ’s claims under
federal law pursuant to 28 U.S.C. §1331. Venue is appropriate as all material acts and occurrences
described herein occurred within Broward County, Florida and the geographic area covered by the
Southern District of Florida.

FACTS

4, Plaintiff RODRIGUEZ was employed by Defendant SCHOOL BOARD as a bus

driver in August 2003.

ARTHUR T. SCHOFIELD, P.A. | Via Jardin | 330 Clematis Street | Suite 207 | West Palm Beach, FL 33401
(561) 655-4211 | Facsimile (561) 655-5447
www. flalabor.com
Case 0:19-cv-61604-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 2 of 11

5. In or around July 2005 he was promoted to the position of Relief Operator for
Defendant SCHOOL BOARD.

6. In December 2012 the Terminal Managers were notified by Defendant SCHOOL
BOARD that the number of Relief Operators was going to reduced and that they were to submit a
list of their most senior Relief Operators.

7. From these lists Defendant SCHOOL BOARD was to identify the fifty (50) most
senior Relief Operators who would remain in that position. All others would be given an option to
accept a demotion to the position of Bus Driver or resign.

8. On December 21, 2012 Plaintiff RODRIGUEZ was notified that he was being
demoted to the position of Bus Driver despite having more seniority than those retained as Relief
Operators.

9. On January 28, 2013 Plaintiff RODRIGUEZ submitted an internal complaint stating
that his demotion to Bus Driver was discriminatory based on his race, White, and national origin,
Hispanic.

10. Defendant SCHOOL BOARD investigated Plaintiff RODRIGUEZ’s complaint and
despite finding he had more seniority than those retained as Relief Operators, declined to retract the
demotion.

11. Following Plaintiff RODRIGUEZ’s complaint, Defendant SCHOOL BOARD
engaged in retaliation by subjecting him to demotions, unwarranted disciplinary decisions and
suspensions from employment.

12. Plaintiff RODRIGUEZ has retained the undersigned law firm and agreed to pay it a
reasonable fee for its services associated with this litigation.

13. All conditions precedent have been satisfied and/or waived. More specifically,
Plaintiff RODRIGUEZ filed a Charge of Discrimination with the Equal Employment Opportunity
Commission (“EEOC”) in May 2014.

ARTHUR T. SCHOFIELD, P.A. | Via Jardin | 330 Clematis Street | Suite 207 | West Palm Beach, FL 33401
(561) 655-4211 | Facsimile (561) 655-5447
www.flalabor.com

2
Case 0:19-cv-61604-MGC Document1 Entered on FLSD Docket 06/26/2019 Page 3 of 11

14. On December 27, 2017 the EEOC issued the attached, Exhibit A, Letter of
Determination finding merit in Plaintiff RODRIGUEZ’s claims for National Origin and Race
discrimination as well as his claim for Retaliation.

15. Conciliation efforts were unfruitful and on April 8, 2019 the U.S. Department of
Justice issued the attached, Exhibit B, Notice of Right to Sue.

COUNT I
(Title VII — National Origin Discrimination)

16. — Plaintiff RODRIGUEZ adopts and realleges paragraphs 1 through 15 as if fully set
forth herein.

17. _ At all times material hereto, Plaintiff RODRIGUEZ was an employee within the
meaning of Title VII.

18. At all times material hereto, Defendant SCHOOL BOARD was an employer within
the meaning of Title VII.

19. During PlaintiffRODRIGUEZ’s employment with Defendant SCHOOL BOARD he
was subjected to the aforementioned discrimination based on his National Origin, Hispanic, and was
treated different, less favorably, than non-Hispanic Relief Drivers who were able to retain their
positions despite less seniority.

20.  Asaresult of being subjected to this discrimination, Plaintiff RODRIGUEZ suffered
lost wages and benefits. He also suffered humiliation, embarrassment and damage to his reputation.

WHEREFORE, Plaintiff RODRIGUEZ demands judgment against Defendant SCHOOL
BOARD as follows:

Back pay and benefits;
Compensatory damages;

Attorney’s fees and costs;

oa BW YP

Injunctive relief and/or Front Pay; and

ARTHUR T. SCHOFIELD, P.A. | Via Jardin | 330 Clematis Street | Suite 207 | West Palm Beach, FL 33401
(561) 655-4211 | Facsimile (561) 655-5447
www. flalabor.com

3
Case 0:19-cv-61604-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 4 of 11

E, Such other relief as this Court shall consider to be fair and equitable.

COUNT II
(Title VII — Race Discrimination)

21. Plaintiff RODRIGUEZ adopts and realleges paragraphs 1 through 15 as if fully set
forth herein.

22. At all times material hereto, Plaintiff RODRIGUEZ was an employee within the
meaning of Title VII.

23. Atall times material hereto, Defendant SCHOOL BOARD was an employer within
the meaning of Title VII.

24. During PlaintiffRODRIGUEZ’s employment with Defendant SCHOOL BOARD he
was subjected to the aforementioned discrimination based on his Race, White, and was treated
different, less favorably, than non-White Relief Drivers who were able to retain their positions
despite less seniority.

25. Asaresult of being subjected to this discrimination, Plaintiff RODRIGUEZ suffered
lost wages and benefits. He also suffered humiliation, embarrassment and damage to his reputation.

WHEREFORE, Plaintiff RODRIGUEZ demands judgment against Defendant SCHOOL
BOARD as follows:

Back pay and benefits;
Compensatory damages;
Attorney’s fees and costs;

Injunctive relief and/or Front Pay; and

moo Ww SP

Such other relief as this Court shall consider to be fair and equitable.

COUNT Ill
(Title VII — Retaliation)

26. —_- Plaintiff RODRIGUEZ adopts and realleges paragraphs 1 through 15 as if fully set
forth herein.

ARTHUR T. SCHOFIELD, P.A. | Via Jardin | 330 Clematis Street | Suite 207 | West Palm Beach, FL 33401
(561) 655-4211 | Facsimile (561) 655-5447
www. flalabor.com

4
Case 0:19-cv-61604-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 5 of 11

27. At all times material hereto, Plaintiff RODRIGUEZ was an employee within the
meaning of Title VII.

28. —_ Atall times material hereto, Defendant SCHOOL BOARD was an employer within
the meaning of Title VII.

29. During Plaintiff RODRIGUEZ’s employment with Defendant SCHOOL BOARD he
complained of the discriminatory treatment he experienced.

30. ‘Following his complaint, Plaintiff RODRIGUEZ was retaliated against by both
unwarranted disciplinary decisions and suspensions from employment.

31. Asaresult of being subjected to this retaliation, Plaintiff RODRIGUEZ suffered lost
wages and benefits. He also suffered humiliation, embarrassment and damage to his reputation.

WHEREFORE, Plaintiff RODRIGUEZ demands judgment against Defendant SCHOOL
BOARD as follows:
Back pay and benefits;
Compensatory damages;
Attorney’s fees and costs;

Injunctive relief and/or Front Pay; and

moO we P

Such other relief as this Court shall consider to be fair and equitable.
DEMAND FOR TRIAL BY JURY
Plaintiff RODRIGUEZ hereby demands a trial by jury on all issues triable of right by a jury.

/s/ Arthur Schofield, Esq.
ARTHUR T. SCHOFIELD, P.A.
Via Jardin Building

330 Clematis Street, Suite 207
West Palm Beach, Florida 33401
(561) 655-4211

Fax (561) 655-5447

Fla. Bar No. 984434

aschofield@flalabor.com
ATTORNEY FOR PLAINTIFF

 

 

ARTHUR T. SCHOFIELD, P.A. | Via Jardin | 330 Clematis Street | Suite 207 | West Palm Beach, FL 33401
(561) 655-4211 | Facsimile (561) 655-5447
www. flalabor.com

5
Case 0:19-cv-61604-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 6 of 11

EXHIBIT “A”

ARTHUR T. SCHOFIELD, P.A. | Via Jardin | 330 Clematis Street | Suite 207 | West Palm Beach, FL 33401
(561) 655-4211 | Facsimile (561) 655-5447
www.flalabor.com
a

. Case 0:19-cv-61604-MGC Document1 Entered on FLSD Docket 06/26/2019 Page 7 of 11

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Miami District Office

Miami Tower

100 S.E. 2™ Street, Suite 1500

Miami, FL 33131

Intake Information Group: (800) 669-4000

_ Intake Information Group TTY: (800) 669-6820
Miami Status Line: (866) 408-8075

Miami Direct Dial: (305) 808-1740

TTY (305) 808-1742

FAX (305) 808-1855

 

EEOC Charge No. 510-2014-03412

Edwin Rodriguez Charging Party
5500 SW 28" Terrace
Ft. Lauderdale, FL 33312

Broward County School Board Respondent
C/o Wladimir Alvarez
EEO/ADA Gompliance Director
600 SE 3 Ave

Ft. Lauderdale, FL 33301

LETTER OF DETERMINATION

Under the authority vested in me by the Commission, I issue the following determination on the
merits of this charge, filed under Title VII of the Civil Rights Act of 1964, as amended

(Title VI) and the Age Discrimination in Employment Act of 1967, as amended (ADEA).
Timeliness and all other jurisdictional requirements for coverage have been met.

Charging Party alleges that he was subjected to discrimination based on his race (White),
national origin (Hispanic), age/54, and retaliation. Specifically, Charging Party alleged that he
was hired in August 2003 as a Bus Operator. Charging Party alleges that in July 2005, he was
promoted to Relief Driver. Charging Party alleges that in December 2012, he was notified that
Respondent planned to reduce the amount of Relief Drivers to the 50 most senior Relief Drivers.
Charging Party alleges that he was demoted and reclassified to Bus Driver in August 2013.
Charging Party alleges that he submitted a formal complaint in January 2013, which was
investigated by Respondent. Charging Party alleges that Respondent found that he has less
seniority than two out of three individuals, and his complaint was unsubstantiated. Charging
Party alleges that since filing his internal complaint, he has been subjected to harassment,
discipline and suspension.

The Commission concludes that the evidence obtained in the investigation establishes reasonable
cause to believe that Respondent discriminated against Charging Party because of his national
origin/Hispanic, race/White, and retaliated against him due to his participation in a protected
activity.
Case 0:19-cv-61604-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 8 of 11

~‘

Letter of Determination
EEOC Charge No. 510-2014-03412
Page 2 of 3

However, I have determined that the evidence obtained is insufficient to establish a violation of

the Age Discrimination in Employment Act of 1967, as amended (ADEA) in regards to
discrimination due to age/54.

This determination and dismissal concludes the processing of this charge under the ADEA. This
letter will be the only notice of the Charging Party’s right to sue under the ADEA sent by the
Commission. The Charging Party may only pursue the ADEA issue further by filing suit against

Respondent within 90 days of receipt of this letter. Otherwise, Charging Party’s right to sue will
be lost.

If the charge was filed within 180 days of the alleged discrimination (300 days in states with an
age discrimination law), Charging Party may sue under the ADEA for recovery of backpay, an

equal amount as liquidated damages, appropriate make-whole or injunctive relief, plus attomey’s
fees and court costs.

Upon finding that there is reason to believe that violations have occurred, the Commission
attempts to eliminate the alleged unlawful practices by informal methods of conciliation.
Therefore, the Commission now invites the parties to join with it in reaching a just resolution of
this matter. In this regard, conciliation of this matter has now begun. Please be advised that

upon receipt of this Determination, the Commission will consider any reasonable offer to resolve
this matter.

Please complete the enclosed Invitation to Conciliate, EEOC Form 153, and return it to the
Commission at the above address on or before fifteen (15) days from the date of this letter.

You may fax your response directly to (305) 808-1855, to the attention of Alyssa K. Keene,

EEOC Investigator. You may also contact us to schedule a Conciliation Conference to be held in
our Miami office. Please be advised that the confidentiality provisions of Sections 706 and 709
of Title VII and the Commission’s Regulation apply to information obtained during conciliation.

Failure to respond within fifteen (15) calendar days of the date of this letter will indicate that you
are not interested in conciliating this matter and the Commission will determine that efforts to
conciliate this charge as required by Title VII have not been successful. Should you have any
questions, please contact Investigator Keene at (305) 808-1829.

If the Respondent declines to discuss settlement or when, for any other reason, a settlement
acceptable to the office Director is not obtained, the Director will inform the parties and advise
them of the court enforcement alternatives available to aggrieved persons and the Commission.
A Commission representative will contact each party in the near future to begin conciliation.

You are reminded that federal law prohibits retaliation against persons who have exercised their
right to inquire or complain about matters they believe may violate the law. Discrimination
against persons who have cooperated in Commission’s investigations is also prohibited. These
Case 0:19-cv-61604-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 9 of 11

~

Letter of Determination
EEOC Charge No. 510-2014-03412
Page 2 of 3

protections apply regardless of the Commission’s determination on the merits of the charge.

On Behalf of the Commission,

19-29 -/ Ge Wrnghy
Date Michael J. Farrell
District Director

Enclosures: Invitation to Conciliate

cc:

Charging Party Representative:
Arthur T. Schofield, P.A.

Via Jardin Building

330 Clematis Street, Suite 207
West Palm Beach, FL 33401
Case 0:19-cv-61604-MGC Document1 Entered on FLSD Docket 06/26/2019 Page 10 of 11

EXHIBIT “B”

ARTHUR T. SCHOFIELD, P.A. | Via Jardin | 330 Clematis Street | Suite 207 | West Palm Beach, FL 33401
(561) 655-4211 | Facsimile (561) 655-5447
www.flalabor.com
Entered on FLSD Docket 06/26/2019 Page 11 of 11
U.S. Department of Justice

 

 

Civil Rights Division
-ESD:KDW:KLF
12. Employment Litigation Section - PHB

DJ 170-18-0 950 Pennsylvania Avenue, NW

Washington, DC 20530

www. usdoj.gov/erVvemp

NOTICE OF RIGHT TO SUE WITHIN 90 DAYS

CERTIFIED MAIL 7003 0500 0002 5072 0063 R - 8 2019
RETURN RECEIPT REQUESTED

Mr. Edwin Rodriguez

c/o Arthur T. Schofield, Esquire
Via Jardin Building

330 Clematis Street, Ste. 207
West Palm Beach, FL 33401

Re: Edwin Rodriguez v. Broward County School Board
EEOC Charge No, 510-2014-03412

Dear Mr. Rodriguez:

It has been determined that the Department of Justice will not file suit on the above-referenced charge of
discrimination that was referred to us by the Equal Employment Opportunity Commission (EEOC). This should not
be taken to mean that the Department of Justice has made a judgment as to whether or not your charge is meritorious.

You are hereby notified that conciliation in this matter was unsuccessful by the EEOC. You are further

notified that you have the right to institute a civil action under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. Section 2000e et seq., against the above-named respondent. If you choose to commence a civil action,

such suit must be filed in the appropriate court within 90 days of your receipt of this Notice.

We are returning the files in this matter to the EEOC’s Miami District Office. If you or your attorney have
any questions concerning this matter or wish to inspect the investigative file, please feel free to address your inquiry
to: Michael J. Farrell, Director, EEOC, 100 S.E. 2™ Street, Ste. 1500, Miami, FL 33131.

Sincerely,

Eric S. Dreiband
Assistant Attorney General

By:

 

Karen D. Woodard

Principal Deputy Chief
Employment Litigation Section

ce: Edwin Rodriguez
Broward County School Board c/o Wladimir Alvarez, EEO/ADA Compliance Director
EEOC, Miami District Office
